                 Case 18-11356             Doc 32   Filed 03/26/19 Entered 03/26/19 07:43:25      Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              MAISHA M BELL                                   §     Case No. 18-11356
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      KAREN R. GOODMAN, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 24,950.00                           Assets Exempt: 26,450.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 4,994.97            Claims Discharged
                                                                    Without Payment: 20,160.35

              Total Expenses of Administration: 1,410.55


                      3) Total gross receipts of $ 9,055.52 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 2,650.00 (see Exhibit 2), yielded net receipts of $ 6,405.52 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-11356             Doc 32    Filed 03/26/19 Entered 03/26/19 07:43:25            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                       $ NA                  $ NA                  $ NA                      $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                      NA               1,410.55               1,410.55                 1,410.55

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                              NA                    NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                               NA               2,064.57               2,064.57                 1,057.28

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                 NA              42,714.58              23,090.75                 3,937.69

TOTAL DISBURSEMENTS                                    $ NA           $ 46,189.70            $ 26,565.87                $ 6,405.52


                  4) This case was originally filed under chapter 7 on 04/18/2018 . The case was pending
          for 10 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/05/2019                        By:/s/KAREN R. GOODMAN
                                                                        Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 18-11356             Doc 32      Filed 03/26/19 Entered 03/26/19 07:43:25                    Desc Main
                                                       Document     Page 3 of 11




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    2017 Tax Refund                                                           1224-000                                         9,055.52

TOTAL GROSS RECEIPTS                                                                                                          $ 9,055.52
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                       DESCRIPTION                          UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

Maisha Bell                                         Exemptions                                        8100-002                 2,650.00

TOTAL FUNDS PAID TO DEBTOR &                                                                                                  $ 2,650.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

NA             NA                                    NA                   NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 18-11356             Doc 32        Filed 03/26/19 Entered 03/26/19 07:43:25            Desc Main
                                                       Document     Page 4 of 11




                                          UNIFORM
                                                               CLAIMS            CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                             SCHEDULED          ASSERTED            ALLOWED
                                           CODE

KAREN R. GOODMAN                           2100-000                      NA            1,390.55          1,390.55          1,390.55


Associated Bank                            2600-000                      NA               20.00             20.00            20.00

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA           $ 1,410.55        $ 1,410.55        $ 1,410.55
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                               CLAIMS            CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                             SCHEDULED          ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                      NA                 NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                            $ NA                $ NA              $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                 CLAIMS            CLAIMS
                                                 UNIFORM
                                                               SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                                (from Form      (from Proofs of     ALLOWED
                                                  CODE
                                                                    6E)             Claim)

             Clerk of the Bankruptcy Court 5600-000                       NA             1,057.28        1,057.28          1,057.28


             DEPARTMENT OF
             TREASURY-INTERNAL
2P           REVENUE SERVICE                      5800-000                NA             1,007.29        1,007.29              0.00

TOTAL PRIORITY UNSECURED                                                 $ NA          $ 2,064.57       $ 2,064.57       $ 1,057.28
CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-11356             Doc 32       Filed 03/26/19 Entered 03/26/19 07:43:25        Desc Main
                                                     Document     Page 5 of 11




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

2U          Dept of Treasury/IRS                7100-000             NA               289.49         289.49               0.00


5           DIRECTV, LLC                        7100-000             NA                87.64           87.64            15.14


            NISSAN MOTOR
6           ACCEPTANCE                          7100-000             NA           19,623.83       19,623.83          3,388.95


            NISSAN MOTOR
7           ACCEPTANCE                          7100-000             NA           19,623.83              0.00             0.00


            PORTFOLIO RECOVERY
1           ASSOCIATES, LLC                     7100-000             NA               504.93         504.93             87.20


            QUANTUM3 GROUP LLC
3           AS AGENT FOR                        7100-000             NA             1,296.42        1,296.42           223.89


            T MOBILE/T-MOBILE USA
4           INC                                 7100-000             NA             1,288.44        1,288.44           222.51

TOTAL GENERAL UNSECURED                                             $ NA        $ 42,714.58      $ 23,090.75        $ 3,937.69
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                                                                                                                                                       Page:       1
                                         Case 18-11356              Doc 32     Filed 03/26/19 Entered 03/26/19 07:43:25                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   6 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              18-11356                         JPC            Judge:        Jacqueline P. Cox                            Trustee Name:                      KAREN R. GOODMAN
Case Name:            MAISHA M BELL                                                                                              Date Filed (f) or Converted (c):   04/18/2018 (f)
                                                                                                                                 341(a) Meeting Date:               06/06/2018
For Period Ending:    02/05/2019                                                                                                 Claims Bar Date:                   09/13/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2017 Tax Refund (u)                                                                  9,921.00                    9,921.00                                                9,055.52                           FA
  2. 2016 Nissan Infiniti                                                                30,000.00                   24,950.00                                                       0.00                        FA
  3. Household Goods & Furniture                                                             600.00                       0.00                                                       0.00                        FA
  4. Electronics                                                                             400.00                       0.00                                                       0.00                        FA
  5. Clothes                                                                                 400.00                       0.00                                                       0.00                        FA
  6. Jewelry                                                                                  25.00                       0.00                                                       0.00                        FA
  7. CASH                                                                                    125.00                       0.00                                                       0.00                        FA
  8. Deposits of money--Credit Union Checking Account                                        200.00                       0.00                                                       0.00                        FA
  9. Retirement Account with Employer                                                    17,000.00                        0.00                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $58,671.00                  $34,871.00                                               $9,055.52                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  12/31/18: Unclaimed funds deposited; once check has cleared, file TDR.

  9/30/18: Awaiting amendment of claim for car to unsecured in amount of deficiency after sale by Nissan; file TFR.




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                              Page:    2
                                      Case 18-11356             Doc 32        Filed 03/26/19          Entered 03/26/19 07:43:25   Desc Main
RE PROP #             1   --   The tax refund was originally unscheduled. AlthoughDocument
                                                                                   it was scheduled in Page   7 of
                                                                                                              11
                                                                                                       the amended
                               schedules, part of the exemption claimed by the Debtor in the amount of $5200 was
                               challenged by the Trustee and the Debtor eventually filed an Amended Schedule C                                 Exhibit 8
                               removing $2550 of the exemption, leaving a valid exemption of $2650.
RE PROP #             2   --   Although Debtor did not schedule a lien on her original schedules, Nissan filed a
                               secured claim in the amount of $43,098.08. The vehicle was returned and sold by
                               Nissan and its claim was amended to an unsecured claim in the amount of $42,551.55
                               on 10/12/18. On Debtor's Amended Schedules filed on 6/21/18 she indicated that she
                               did not own a car.

Initial Projected Date of Final Report (TFR): 03/31/2019          Current Projected Date of Final Report (TFR): 03/31/2019




    UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                 Page:           1
                                         Case 18-11356                Doc 32 Filed 03/26/19
                                                                                          FORM 2Entered 03/26/19 07:43:25                              Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 8 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-11356                                                                                             Trustee Name: KAREN R. GOODMAN                                           Exhibit 9
      Case Name: MAISHA M BELL                                                                                             Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX3854
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX2602                                                                             Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 02/05/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   08/22/18             1         United States Treasury                    2017 Tax Refund (including                            1224-000                 $9,055.52                                 $9,055.52
                                                                            $147.63 interest)
   08/30/18            101        Maisha Bell                               Wildcard exemption                                    8100-002                                     $2,650.00             $6,405.52
                                  7825 South Bennett Avenue, Apt. 2
                                  Chicago, Illinois 60649
   09/10/18                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $6,395.52
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/05/18                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $6,385.52
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/29/18                       Transfer to Acct # xxxxxx0099             Transfer of Funds                                     9999-000                                     $6,385.52                 $0.00



                                                                                                            COLUMN TOTALS                                  $9,055.52           $9,055.52
                                                                                                                  Less: Bank Transfers/CD's                    $0.00           $6,385.52
                                                                                                            Subtotal                                       $9,055.52           $2,670.00
                                                                                                                  Less: Payments to Debtors                    $0.00           $2,650.00
                                                                                                            Net                                            $9,055.52               $20.00




                                                                                   Page Subtotals:                                                         $9,055.52           $9,055.52
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                   Page:           2
                                         Case 18-11356                Doc 32 Filed 03/26/19
                                                                                          FORM 2Entered 03/26/19 07:43:25                                Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-11356                                                                                             Trustee Name: KAREN R. GOODMAN                                             Exhibit 9
      Case Name: MAISHA M BELL                                                                                              Bank Name: Axos Bank
                                                                                                                   Account Number/CD#: XXXXXX0099
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX2602                                                                               Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 02/05/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   11/29/18                       Transfer from Acct # xxxxxx3854           Transfer of Funds                                      9999-000                  $6,385.52                                 $6,385.52

   12/03/18           2001        KAREN R. GOODMAN                          Final distribution per court                           2100-000                                      $1,390.55             $4,994.97
                                  Taft Stettinius & Hollister, LLP          order dated November 29,
                                                                            2018
   12/03/18           2002        DEPARTMENT OF TREASURY-                   Final distribution to claim 2 per                      5800-000                                      $1,007.29             $3,987.68
                                  INTERNAL REVENUE SERVICE                  court order dated November
                                  PO BOX 7346                               29, 2018
                                  PHILADELPHIA, PA 19101-7346
   12/03/18           2003        PORTFOLIO RECOVERY ASSOCIATES, Final distribution to claim 1 per                                 7100-000                                          $87.20            $3,900.48
                                  LLC                            court order dated November
                                  SUCCESSOR TO GE CAPITAL RETAIL 29, 2018
                                  BANK
                                  (JC PENNEY CREDIT CARD)
                                  POB 41067
                                  NORFOLK, VA 23541
   12/03/18           2004        Dept of Treasury/IRS                      Final distribution to claim 2 per                      7100-000                                          $49.99            $3,850.49
                                                                            court order dated November
                                                                            29, 2018
   12/03/18           2005        QUANTUM3 GROUP LLC AS AGENT               Final distribution to claim 3 per                      7100-000                                         $223.89            $3,626.60
                                  FOR                                       court order dated November
                                  MOMA FUNDING LLC                          29, 2018
                                  PO BOX 788
                                  KIRKLAND, WA 98083-0788
   12/03/18           2006        T MOBILE/T-MOBILE USA INC                 Final distribution to claim 4 per                      7100-000                                         $222.51            $3,404.09
                                  BY AMERICAN INFOSOURCE AS                 court order dated November
                                  AGENT                                     29, 2018
                                  4515 N SANTA FE AVE
                                  OKLAHOMA CITY, OK 73118
   12/03/18           2007        DIRECTV, LLC                              Final distribution to claim 5 per                      7100-000                                          $15.14            $3,388.95
                                  BY AMERICAN INFOSOURCE AS                 court order dated November
                                  AGENT                                     29, 2018
                                  4515 N SANTA FE AVE
                                  OKLAHOMA CITY, OK 73118
   12/03/18           2008        NISSAN MOTOR ACCEPTANCE                   Final distribution to claim 6 per                      7100-000                                      $3,388.95                 $0.00
                                  POB 660366                                court order dated November
                                  DALLAS. TX 75266-0366                     29, 2018




                                                                                    Page Subtotals:                                                          $6,385.52           $6,385.52
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                    Page:           3
                                         Case 18-11356                Doc 32 Filed 03/26/19
                                                                                          FORM 2Entered 03/26/19 07:43:25                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-11356                                                                                                 Trustee Name: KAREN R. GOODMAN                                          Exhibit 9
      Case Name: MAISHA M BELL                                                                                                 Bank Name: Axos Bank
                                                                                                                      Account Number/CD#: XXXXXX0099
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX2602                                                                               Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 02/05/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                      7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                Uniform Tran.      Deposits ($)      Disbursements ($)     Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
   01/15/19           2004        Dept of Treasury/IRS                      Final distribution to claim 2 per                         7100-000                                      ($49.99)                $49.99
                                                                            court order dated November
                                                                            29, 2018 Reversal
                                                                            Check returned by Department
                                                                            of Treasury - claim paid in full.
   01/15/19           2002        DEPARTMENT OF TREASURY-                   Final distribution to claim 2 per                         5800-000                                  ($1,007.29)             $1,057.28
                                  INTERNAL REVENUE SERVICE                  court order dated November
                                  PO BOX 7346                               29, 2018 Reversal
                                  PHILADELPHIA, PA 19101-7346               Check returned by Treasury
                                                                            Department - claim paid in full.
   01/15/19           2009        Clerk of the Bankruptcy Court             Deposit of Unclaimed Funds                                5600-000                                  ($1,057.29)             $2,114.57
                                                                            Reversal
                                                                            Incorrect check amount.
   01/15/19           2009        Clerk of the Bankruptcy Court             Deposit of Unclaimed Funds                                5600-000                                   $1,057.29              $1,057.28
                                                                            Two checks totaling $1,057.28
                                                                            returned by Treasury
                                                                            Department with notice that
                                                                            claim was paid in full.
   01/15/19           2010        Clerk of the Bankruptcy Court             Deposit of Unclaimed Funds                                5600-000                                   $1,057.28                   $0.00
                                                                            Distribution checks returned by
                                                                            Department of Treasury with
                                                                            Form 3699 marked "Claim Full
                                                                            Paid"


                                                                                                                COLUMN TOTALS                                $6,385.52           $6,385.52
                                                                                                                      Less: Bank Transfers/CD's              $6,385.52                $0.00
                                                                                                                Subtotal                                         $0.00           $6,385.52
                                                                                                                      Less: Payments to Debtors                  $0.00                $0.00
                                                                                                                Net                                              $0.00           $6,385.52




                                                                                    Page Subtotals:                                                              $0.00                $0.00
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                           Page:     4
                                 Case 18-11356    Doc 32          Filed 03/26/19 Entered 03/26/19 07:43:25         Desc Main
                                                                   Document     Page 11 of 11
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0099 - Checking                                              $0.00              $6,385.52                 $0.00
                                            XXXXXX3854 - Checking                                          $9,055.52                 $20.00                 $0.00
                                                                                                           $9,055.52              $6,405.52                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $9,055.52
                                            Total Gross Receipts:                      $9,055.52




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
